DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a response to Applicant's response filed on November 02, 2021. This is a first action on the merits of the application.  Claims 1-8 are pending.

Election/Restrictions
Applicant's election without traverse of invention I, claims 1-2 and 5-6, which direct an apparatus, in the reply filed on November 02, 2021 is acknowledged.  Claims 3-4 and 7-8, which direct a gas refining method (i.e., a process) are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:
Claim 1 recites “the secondary side of the second adsorption tower” in line 10 which lacks and antecedent basis. It is respectfully suggested to amend to “a secondary side of the second adsorption tower” or define “a secondary side of the second adsorption tower” earlier in the claim.

Claim 2 recites “the open/close state” in line 6 which lacks and antecedent basis. It is respectfully suggested to amend to “an/a open/close state” or define “an/a open/close state” earlier in the claim.
Claim 2 recites “the product gas” in line 7 which lacks and antecedent basis. It is respectfully suggested to amend to “a product gas” or define “a product gas” earlier in the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daisuke et al. (JP2012171851A, all citations from the English translated document as attached, hereinafter “Daisuke”).
In regard to claim 1, Daisuke discloses a gas refining apparatus/a process for refining a product gas (a purified hydrogen gas B in Fig. 1) from a raw material gas (i.e., a reforming raw material A in Fig. 1) containing a first gas and a second gas (first gas CO2 and second gas CH4) by a pressure swing adsorption method.  
Daisuke discloses the gas refining apparatus comprises (Fig. 1 in the original Japanese document; pages 4-7 of the English translation document for the process description): 
2O) other than the first gas and the second gas (CO2 and CH4), wherein CO2 is the first gas and CH4 is the second gas; 
(ii) a second adsorption tower (3, Fig. 1 that comprises subunits 3a, 3b, and cc) having a second adsorbent for adsorbing the second gas (CH4); 
(iii) a connection line which connects a secondary (top) side of the first adsorption tower (2, Fig. 1) and a primary (bottom) side of the second adsorption tower (3, Fig. 1) (i.e., conduit lines comprising line 104, Fig. 1 and valves that connect the top side of the first adsorption tower (2, Fig. 1) and the bottom side of the second adsorption tower (3, Fig. 1)) and through which the first gas and the second gas (CO2 and CH4) flow (the two adsorption towers are in fluid communication through the lines and valves); 
(iv) a first derivation line connected to the secondary (top) side of the second adsorption tower (i.e., other lines comprising line 110, Fig. 1 and valves that connect the second adsorption tower (3, Fig. 1) and the tank (5, Fig. 1) and through which the first gas flows; 
(v) a second derivation line connected to the primary (bottom) side of the second adsorption tower (i.e., other lines comprising line 107, Fig. 1 and valves that connect the second adsorption tower (2, Fig. 1) and the tank (5, Fig. 1) and through which the second gas flows; 
(vi) a regeneration line connected to the secondary (top) side of the first adsorption tower and through which a regeneration gas for regenerating the first adsorbent flows (the regeneration gas H2 are supplied from the hydrogen storage unit (5, Fig. 1) to the first adsorption tower (2, Fig. 1); and 
(vii) a suction apparatus (pump 7, Fig. 1) provided in the second derivation line (the pump 7, Fig. 1 is in fluid communication with the lines and valves connecting the second 
(viii) the regeneration line is connected to each of the first derivation line and the second derivation line (the regeneration gas H2 are supplied from the hydrogen storage unit (5, Fig. 1) to the adsorption tower 2 and 3, Fig. 1). 

In regard to claim 2, Daisuke discloses the gas refining apparatus further comprises a first recovery line (a branched line comprising valve V12, Fig. 1) branched from the first derivation line (i.e., other lines comprising line 110 and valves), and a second recovery line (a branched line comprising off-gas D line, Fig. 1) branched from the second derivation line (i.e., other lines comprising line 107, Fig. 1 and valves), 
an on-off valve is provided in each of the first derivation line (valve V13 along line 110, Fig. 1), the second derivation line (valve V14 along line 107, Fig. 1), the first recovery line (V12, Fig. 1), and the second recovery line (valves PW-1A, PW-1B, PW-1C, Fig. 1), and 
by switching the open/close state of the on-off valve, one of the first gas and the second gas is selected and recovered as the product gas (the process description teaches by switching the open/close state of the on-off valve, one can collect the high-purity hydrogen C and/or offgas E as product streams), wherein the offgas E comprises the first gas and the second gas (CO2 and CH4) (pages 5-6, steps 1) - 19)).

Daisuke discloses every limitation recited in claims 1-2. 
Claim Rejections - 35 USC § 103 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Daisuke, as applied to claim 1 above, and further in view of Hirai et al. (US 4,864,071, hereinafter “Hirai”).
In regard to claims 5 and 6, as set forth above, Daisuke discloses a gas refining apparatus/a process for refining a product gas (a purified hydrogen gas B in Fig. 1) from a raw material gas (i.e., a reforming raw material A in Fig. 1) containing a first gas and a second gas (first gas CO2 and second gas CH4) by a pressure swing adsorption method.  The gas refining apparatus taught by Daisuke discloses all the subunits of the propene manufacturing apparatus and the propane manufacturing apparatus recited in claim 5 or 6.  
Daisuke discloses the adsorbent comprises copper chloride (I) as a copper halide (I) supported to alumina was demonstrated as CO adsorption agent, it is not necessarily limited to rd paragraph from the top).
But Daisuke does not explicitly disclose the gas refining apparatus is applicable to the separation and production of propane and/or propylene from a gas mixture containing propane and/or propylene, wherein the adsorbent adsorbs propylene. 
Hirai discloses a solid adsorbent for an unsaturated hydrocarbon comprising (a) (i) a silver or copper (I) halide or (ii) a silver or copper(I) halide and the halide of a bivalent metal, or (iii) a silver or copper(I) halide and an aluminum halide, and (b) polystyrene or a derivative thereof (Abstract). Hirai discloses this solid adsorbent can effectively adsorb an unsaturated hydrocarbon such as propylene from a gas mixture by contacting the gas mixture therewith at a tempera­ture of -40° C. to 140° C under normal pressures (cols. 17-19, Example 22-24).
It is noted that both the Daisuke and Hirai references direct a separation of target gas from a gas mixture using an adsorption tower comprising an adsorbent of copper (I) halide supported on a support comprising alumina and polymeric material.
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the apparatus/process of Daisuke to provide the feature of the gas refining apparatus is applicable to the separation and production of propane and/or propene from a gas mixture containing propane and/or propane as suggested by Hirai, this is because (1) a solid adsorbent for an unsaturated hydrocarbon comprising (a) (i) a silver or copper (I) halide, or (ii) a silver or copper(I) halide and the halide of a bivalent metal, or (iii) a Hirai (Abstract; cols. 17-19, Example 22-24), and (2) this involves application of a known technique to use known adsorbent material for separating propylene to improve a gas separation process to yield predictable results.
In light of teachings from Daisuke and Hirai, the feature of “propane is introduced from the first derivation line into the regeneration line and propene is recovered from the second derivation line”, or “propene is introduced from the second derivation line into the regeneration line and propane is recovered from the first derivation line” would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize gas refining apparatus and utility taking into consideration the operational parameters of the gas refining process, the physical and chemical make-up of the gas mixture feedstock as well as the nature of the desired/target gas products. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772